Citation Nr: 0830035	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  95-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver damage, 
including Hepatitis C, as secondary to the service-connected 
disability of porphyria cutanea tarda (PCT).

2.  Entitlement to a disability rating in excess of 10 
percent for PCT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
A January 1996 rating decision denied service connection for 
PCT.  In June 1997, the Board remanded this issue for further 
development and referred for the RO's action the veteran's 
January 1997 notice of disagreement to its January 1996 
rating decision denying a claim for service connection for 
post-traumatic stress disorder (PTSD).  

In an April 2001 decision, the Board granted the claim for 
service connection for PCT, as a residual of exposure to the 
herbicide Agent Orange, and remanded for further development 
the claim of service connection for PTSD.  In a May 2001 
rating decision, the RO effectuated the Board's decision and 
granted service connection for the veteran's PCT at a 10 
percent disability rating.  The veteran filed a timely notice 
of disagreement with the disability rating assigned.

In an October 2002 rating decision, the RO confirmed and 
continued the 10 percent evaluation assigned and, in 
addition, denied entitlement to service connection for a 
blood disorder and liver damage, including Hepatitis C, as 
secondary to the service connected PCT. 

The veteran testified in August 2004 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript issued 
following the hearing is of record.

In January 2005, the Board dismissed the veteran's claim for 
service connection for a blood disorder as secondary to the 
service-connected PCT, granted service connection for PTSD, 
and remanded the issues of entitlement to service connection 
for liver damage, including Hepatitis C, as secondary to the 
service-connected PCT and entitlement to a disability rating 
in excess of 10 percent for the veteran's service-connected 
PCT for additional development.  These issues are again 
before the Board for further appellate review.

The issue of entitlement to a disability rating in excess of 
10 percent for PCT is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's PCT is not characterized by constant exudation 
or itching, extensive lesions or marked disfigurement.


CONCLUSION OF LAW
The criteria for a disability rating in excess of 10 percent 
for PCT have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
February 2008.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
examination reports and medical records, non-VA medical 
records and a private physician's statements, the veteran's 
hearing transcript and lay statements have been associated 
with the record.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examination in September 2002 and August 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  The RO granted a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
7899-7806 (2002), indicating that the veteran's skin symptoms 
of his PCT were analogous to the symptoms contemplated under 
Diagnostic Code 7806, for eczema, in effect prior to August 
30, 2002.
  
Under Diagnostic Code 7806, effective prior to August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area, and a 30 percent rating was 
warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

At his August 2004 hearing, the veteran contended that his 
PCT causes intermittent skin eruptions on his hands and arms, 
and that he is therefore eligible for a higher disability 
rating for these manifestations of his PCT.

VA medical records show that the veteran had blisters and 
multiple sores on both hands in December 1999.  An August 
2000 medical record shows that the veteran had blisters in 
January 2000, but that he was restarted on phlebotomies and 
he no longer had blisters or a rash.  A May 2001 VA medical 
record shows that the veteran had two circular dry sores or 
skin lesions on the top of his right hand, with no redness, 
swelling, or sign of infection.  An August 2001 VA medical 
record shows that the veteran had itching and dryness on the 
skin of both hands.  A February 2002 VA medical record shows 
that the veteran had scaling and lesions on his hands with no 
blistering evident.  

A September 2002 VA skin examination showed that the veteran 
had no acute or subacute lesions.  There was an almost healed 
lesion over the left and second metacarpophalangeal joint, 
which was seven by five millimeters in size.  There were 
hypopigmented scars three to 34 millimeters on the dorsum of 
his hands.  

An April 2003 progress note from Dr. D.L.S., shows that the 
veteran had no petechiae, purpura or skin rash.  A July 2004 
letter from Dr. D.L.S., shows that the veteran's skin 
manifestations are only present when his PCT is not managed 
or controlled.  Progress notes dated in January, March and 
June 2004 and January 2005, show that the veteran had no 
petechiae, purpura or skin rash.  In March 2005, Dr. D.L.S., 
submitted a letter which reflects his opinion that the 
veteran's skin manifestations of his disease have been well 
controlled by frequent phlebotomies.  

An October 2005 VA medical record showed that the veteran had 
no skin masses or lesions.  At his August 2006 VA skin 
examination, the veteran reported that he had one skin 
blister on each hand every two months, before he gets a 
phlebotomy.  Upon examination, the veteran had faint, 
hypopigmented scars, dried blisters and an old erythematous 
scar on the right lateral wrist.  All were flat and 
asymptomatic and covered less that five percent of exposed 
areas and less than five percent of his total body area.  The 
antecubital veins were scarred bilaterally, from frequent 
phlebotomies.  The scars were stable, asymptomatic and did 
not limit the elbow range of motion.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a higher disability 
rating for the skin manifestations of his service-connected 
PCT.  To warrant a higher rating under Diagnostic Code 7806, 
in effect prior to August 30, 2002, the veteran's skin 
disorder would need to show constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  His treatment records 
and examination reports do not show that the veteran's skin 
condition is manifested by these symptoms.  At most, the 
veteran had small dry sores or lesions with no blistering, 
redness, swelling, or sign of infection.  His September 2002 
VA skin examination report showed that, on his hands, there 
was an almost healed lesion and there were hypopigmented 
scars.  Treatment records from April 2003 through October 
2005 show that the veteran had no petechiae, purpura or skin 
rash.   The March 2005 private physician opined that the 
veteran's skin manifestations of his disease have been well 
controlled and the veteran reported that he had one skin 
blister on each hand every two months, before he gets a 
phlebotomy at his August 2006 VA skin examination.  At his 
examination, the veteran had only faint, hypopigmented scars, 
dried blisters and an old erythematous scar on the right 
lateral wrist.  His antecubital vein scars were stable, 
symptomatic and did not limit the elbow range of motion.  As 
such, the veteran's skin manifestations of his PCT do not 
warrant a higher rating under Diagnostic Code 7806, in effect 
prior to August 30, 2002.  

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period, and a 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).  As noted above, at no time over the appeals 
period did the veteran's skin condition effect 20 percent of 
the entire body or 20 percent of exposed areas or require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  In fact, at his August 2006 VA 
examination, his skin condition covered less that five 
percent of exposed areas and less than five percent of his 
total body area.  Therefore, a higher disability rating is 
not available for the veteran under the current Diagnostic 
Code 7806.

The Board has considered other disability ratings under the 
former and current rating criteria for disorders of the skin.  
However, the symptomatology of the veteran's service-
connected skin disorder would not warrant a higher rating 
under any other current or former Diagnostic Codes for skin 
disorders.  The Board can identify no more appropriate 
diagnostic codes and the veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for the skin manifestations of his PCT.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's skin manifestations of 
his PCT.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
There is no evidence of record that the veteran's service-
connected skin manifestations of his PCT cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  


ORDER

A disability rating in excess of 10 percent for PCT is 
denied.


REMAND

At his August 2004 hearing, the veteran contended that he has 
a liver condition which is related to or caused by his 
service-connected PCT.  In January 2005, the Board remanded 
this issue in order to provide the veteran with notice of 
what is needed to substantiate his claim for service 
connection for a liver disorder as secondary to his service-
connected PCT.  However, the RO provided the veteran with a 
January 2005 letter which included the criteria for a claim 
for entitlement to service connection on a direct basis, but 
not the criteria for service connection on a secondary basis.  
As such, this case must be remanded for compliance with the 
Board's January 2005 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The notice should correspond with the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), in which the Court 
found that when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  The veteran 
must be provided with this notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears that the 
veteran has been receiving ongoing treatment for his liver 
conditions, which include Hepatitis C and cirrhosis.  On 
remand, the AOJ should attempt to obtain these records.  

Pursuant to the January 2005 remand, the veteran was afforded 
an examination to determine whether the veteran's current 
liver condition was secondary to his service-connected PCT.  
The examination was provided to the veteran in August 2006.  
However, the Board's instructions specifically requested that 
the examiner address the opinions of Dr. D.L.S., present in 
the claims folders.  The VA examiner did not do so.  Stegall, 
supra.  In letters dated in July 2001, July 2004 and March 
2005, Dr. D.L.S., related the veteran's PCT to his other 
conditions and noted that PCT could worsen any already 
underlying disorders that could cause liver damage. 

In the August 2006 VA examination, the examiner opined that 
the veteran's Hepatitis C was not caused by, a result of or 
aggravated by the veteran's service-connected PCT.  
Subsequently, the same VA examiner provided a September 2006 
addendum in which she opined that the "liver pathology of 
this [veteran's] Hepatitis C is at least as likely as not as 
the liver pathology of his [PCT]."  She also referenced the 
veteran's blood iron levels.  On remand, the claims folder 
should be returned to the VA examiner to provide a more clear 
opinion regarding the etiology of the veteran's liver 
condition and to address the opinions of Dr. D.L.S., that are 
included in the record.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to 38 C.F.R. § 3.310 
(2007), that informs the veteran of the 
evidence required to establish a 
secondary service connection claim on the 
basis of aggravation.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran's claims folder to be returned to 
the examiner who conducted the August 
2006 examination and provided the 
September 2006 addendum in order to 
ascertain whether the veteran has a liver 
condition that is related to his service-
connected PCT.  If this examiner is not 
available, the claims file should be 
provided to another qualified examiner to 
provide such opinion.  The claims file, 
this remand and treatment records must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with providing such opinion, and the 
report should so indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the diagnosis of any current liver 
conditions, (2) whether any of the 
veteran's liver symptoms are a direct 
result of his service-connected PCT, (3) 
in terms of the veteran's liver 
conditions that are separate and distinct 
from his PCT, whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's diagnosed 
liver conditions are proximately due to, 
or the result of his service-connected 
PCT, (4) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's service-connected PCT 
has aggravated or accelerated, or is 
currently aggravating or accelerating any 
of his liver conditions beyond their 
natural progression, whether or not they 
precipitated his PCT.

In rendering this opinion, the examiner 
must reconcile any other medical opinions 
included in the claims file, in 
particular, those of Dr. D.L.S., and must 
address the September 2006 VA examination 
addendum.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration the 
provisions of 38 C.F.R. § 3.310 and the 
holding reached in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


